DETAILED ACTION
This is in response to the Amendment filed on 10/8/2020 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “humidity sensor located within a nacelle of the engine” (Claim 9 and Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 5, 13, 15, and 18-20 are objected to because of the following informalities: 
“the humidity level” (Claim 18, line 3) is believed to be in error for - - the measured humidity level - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the 
Applicant claims “a machine-learning algorithm to estimate the flameout risk based on the measured humidity level” in claim 8 and “a machine-learning to estimate the flameout risk based on the humidity level” in claim 18. Although the specification states in Paragraph 0055 that “the engine controller 410 can implement one or more artificial intelligence (AI) algorithms for evaluating flameout risk based on the data provided by the sensors. The AI can be implemented using any suitable techniques, including machine learning, neural networks, deep learning, and the like”, Applicant’s specification does not provide any details of the machine-learning algorithm or how the machine-learning algorithm is applied. 
Thus, the specification provides no direction or working examples (factual considerations F and G above) with respect to how to make and use the machine-learning algorithm. It is further noticed that the environment is one of extremely harsh thermal and fluidic conditions and, therefore, is largely unpredictable (factual consideration E above). Thus, based on the disclosure of Applicant, one having ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the independent claims, how to make and use the following claimed elements: “a machine-learning algorithm to estimate the flameout risk based on the measured humidity level” (Claim 8) and “a machine-learning algorithm to estimate the flameout risk based on the humidity level” (Claim 18).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 11-12 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Independent Claim 1, Application No. 16/571,396 claims a system for operating an engine of an aircraft (Claim 11, line 1), the system comprising:
a humidity sensor coupled to the engine, the humidity sensor configured for measuring a humidity level within the engine (Claim 11, lines 7-8); and

	operating the engine at a first fuel flow rate (Claim 11, lines 11-12);
obtaining, from the humidity sensor, an indication of the measured humidity level within the engine (Claim 11, lines 7-8); and
determining whether the measured humidity level within the engine is indicative that a flameout risk for the engine is below a predetermined risk level (Claim 11, line 10); and
responsive to determining that the flameout risk is below the predetermined risk level, operating the engine at a second fuel flow rate lower than the first fuel flow rate (Claim 11, lines 11-12).
Regarding Claim 2, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein determining whether the measured humidity level is indicative that a flameout risk for the engine is below a predetermined risk level comprises determining whether the measured humidity level is below a predetermined threshold (Claim 11, lines 10-13).
Regarding Claim 4, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the engine controller is further configured for, subsequent to operating the engine at the second flow rate: 
obtaining, from the humidity sensor, a subsequent indication of a subsequent measured humidity level within the engine (Claim 11, lines 7-8);
determining whether the subsequent measured humidity level is indicative of a  subsequent flameout risk which is above a subsequent predetermined risk level (Claim 11, line 9); and 
responsive to determining that the subsequent flameout risk is above the subsequent predetermined risk level, operating the engine at the first fuel flow rate (Claim 11, lines 10-12).
Regarding Claim 5, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein determining whether the subsequent 
Regarding Independent Claim 11, Application No. 16/571,396 claims a method for operating an engine of an aircraft (Claim 11, line 1), comprising:
operating the engine at a first fuel flow rate (Claim 11, lines 11-12);
obtaining, from the humidity sensor, an indication of the measured humidity level within the engine (Claim 11, lines 7-8); and
determining whether the measured humidity level within the engine is indicative that a flameout risk for the engine is below a predetermined risk level (Claim 11, line 10); and	responsive to determining that the flameout risk is below the predetermined risk level, operating the engine at a second fuel flow rate lower than the first fuel flow rate (Claim 11, lines 11-12).
Regarding Claim 12, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein determining whether the measured humidity level is indicative that a flameout risk is below a predetermined risk level comprises determining whether the measured humidity level is below a predetermined threshold (Claim 11, lines 10-13).
Regarding Claim 14, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims subsequent to operating the engine at the second flow rate: 
obtaining, from the humidity sensor, a subsequent indication of a subsequent measured humidity level within the engine (Claim 11, lines 7-8);
determining whether the subsequent measured humidity level is indicative of a  subsequent flameout risk which is above a subsequent predetermined risk level (Claim 11, line 9); and 
responsive to determining that the subsequent flameout risk is above the subsequent predetermined risk level, operating the engine at the first fuel flow rate (Claim 11, lines 10-12).
Regarding Claim 15, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein determining whether the subsequent measured humidity level is indicative that the subsequent flameout risk is above the subsequent predetermined risk level comprises determining whether the subsequent measured humidity level is above a predetermined threshold (Claim 11, lines 10-12).

Claim 3 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 3 and 13, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the predetermined threshold is indicative of an inclement weather condition in a vicinity of the engine, the inclement weather condition is from a group consisting of rain, sleet, hail, and snow (Claim 13, lines 1-3).

Claims 6 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 6 and 16, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims a temperature sensor coupled to the engine, wherein the engine controller is further configured for obtaining, from the temperature sensor, an indication of a measured temperature within the engine, and wherein the flameout risk is further determined based on the measured temperature (Claim 14, lines 1-4).

Claims 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 7 and 17, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims a pressure sensor coupled to the engine, wherein the engine controller is further configured for obtaining, from the pressure sensor, an indication of a measured pressure within the engine, and wherein the flameout risk is further determined based on the measured pressure (Claim 15, lines 1-4).

Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/571,396 in view of Zhang et al. (US 2018/0080390).
Regarding Claims 8 and 18, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims determining whether the measured humidity level is indicative that the flameout risk is below the predetermined risk level (Claim 11, line 10). Application No. 16/571,396 does not claim a machine-learning algorithm.
Zhang teaches (Figures 1-4) a fuel control system (see Figure 2) which implements an operational model (54) that may include a machine-learning algorithm (see Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/571,396 to include the concept of the machine-learning algorithm as taught by Zhang in order to provide a model which can be updated and trained over time to be smarter, leading to more accurate predictions and better recommendations (see Paragraph 0018).

Claims 9 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/571,396 (reference application).
Regarding Claims 9 and 19, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the humidity sensor is located within a nacelle of the engine (Claim 18, lines 1-2).

Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/571,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 10 and 20, Application No. 16/571,396 teaches the invention as claimed and as discussed above. Application No. 16/571,396 further claims wherein the humidity sensor comprises a flow-through device located in a bypass duct of the engine (Claim 20, lines 1-2).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554).
Regarding Independent Claim 1, Djelassi teaches (Figures 1-5) a system for operating an engine (see Figure 1) of an aircraft (see Paragraph 0050), the system comprising:
sensors coupled to the engine (the sensors which provide the temperatures, speeds and fuel flow rates of the engine; see Figures 2-5 and Paragraphs 0054-0058), the sensor configured for measuring parameters (see Figures 2-5 and Paragraphs 0054-0058) within the engine (see Figure 1); and
an engine controller (the electronic control unit; see Paragraph 0053) communicatively coupled to the sensors and to the engine (see Paragraph 0053);
the engine controller (the electronic control unit; see Paragraph 0053) configured for:
	operating the engine (see Figure 1) at a first fuel flow rate (a re-ignition fuel flow rate that is higher than a nominal re-ignition fuel flow rate);
obtaining, from the sensors, the ingestion of water or hail within the engine (see Paragraph 0040 and 0043); and
determining whether the ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a flameout risk for the engine is below a predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091); 

Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity sensor as taught by Gadde in order to adjust the flame conditions in the combustor to account for changes in the ambient air humidity to reduce the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (see Paragraph 0012). 
Regarding Claim 2,
As discussed in claim 1 above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 3, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the predetermined threshold (the threshold determined by the indicators; see Paragraphs 0088-0091) is indicative of an inclement weather condition in the vicinity of the engine (water or hail being ingested and, therefore, within the engine; see Paragraphs 0001-0004 of Djelassi and Paragraph 0036 of Applicant’s specification defining the term “vicinity”), wherein the inclement weather condition is rain or hail (see Paragraph 0003).
Regarding Claim 4, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the engine controller (the electronic control unit; see Paragraph 0053) is further configured for, subsequent to operating the engine at the second flow rate (Paragraph 0108-0110): 
obtaining, from the sensors, a subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) the ingestion of water or hail within the engine (see Paragraph 0040 and 0043);
determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a subsequent (since the 
responsive to determining that the flameout risk is above the predetermined risk level (when a change in speed or temperature indicates that water or hail is being ingested; see Paragraphs 0087-0091), operating the engine at the first fuel flow rate (the higher fuel flow rate to increase the richness of the mixture; see Paragraphs 0108-0110). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates. 
As discussed in claim 1 above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 5, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djeslassi further teaches (Figures 1-5) wherein determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) 
As discussed in claim 1 above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above.
Regarding Claim 6, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) a temperature sensor (to measure temperature T3; Paragraph 0021) coupled to the engine (at the inlet of the combustion chamber; Paragraph 0021), wherein the engine controller (the electronic control unit; see Paragraph 0053) is further configured for obtaining, from the temperature sensor (the sensor for measuring the temperature T3; see Paragraph 0021), an indication of a measured temperature within the engine (see Paragraph 0021), and wherein the flameout risk is further determined based on the measured temperature (the first indicator based on a drop in measured temperature; see Paragraph 0023).
Regarding Claim 7, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, further comprising a pressure sensor coupled to the engine, wherein the engine controller is further configured for obtaining, 
As discussed above, Gadde teaches (Figures 1-2) the humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012). Gadde further teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.
Regarding Independent Claim 11, Djelassi teaches (Figures 1-5) a method for operating an engine (see Figure 1) of an aircraft (see Paragraph 0050), comprising:
operating the engine (see Figure 1) at a first fuel flow rate (a re-ignition fuel flow rate that is higher that a nominal re-ignition fuel flow rate);
obtaining, from sensors, the ingestion of water or hail within the engine (see Paragraph 0040 and 0043); and
determining whether the ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a flameout risk for the engine is below a predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091); and
responsive to determining that the flameout risk is below the predetermined risk level (when a change in speed or temperature does not indicate that water or hail is being ingested; see Paragraphs 0087-0091), operating the engine at a second fuel flow rate lower than the first fuel flow rate (Paragraph 0108-0110). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi to include the measurement of the humidity level by the humidity sensor as taught by Gadde in order to adjust the flame conditions in the combustor to account for changes in the ambient air humidity to reduce the risk of unstable combustion conditions arising as a result of changes in ambient environmental conditions (see Paragraph 0012). 
Regarding Claim 12, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein determining whether the ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a flameout risk for the engine is below a predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091) comprises measuring parameters (see Paragraphs 0021 and 0026) which are indicative of the level of water or hail ingestion (see the detection method described in Paragraphs 0020-0037) to determine the threshold level (the threshold determined by the indicators; see Paragraphs 0088-0091). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
As discussed in claim 11 above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.
Regarding Claim 13, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) wherein the predetermined threshold (the threshold determined by the indicators; see Paragraphs 0088-0091) is indicative of an inclement weather condition in the vicinity of the engine (water or hail being ingested and, therefore, within the engine; see Paragraphs 0001-0004 of Djelassi and Paragraph 0036 of Applicant’s specification defining the term “vicinity”), wherein the inclement weather condition is rain or hail (see Paragraph 0003).
Regarding Claim 14, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) subsequent to operating the engine at the second flow rate (Paragraph 0108-0110): 
obtaining, from the sensors, a subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) the ingestion of water or hail within the engine (see Paragraph 0040 and 0043);
determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above a subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091);  and 
responsive to determining that the flameout risk is above the predetermined risk level (when a change in speed or temperature indicates that water or hail is being ingested; see Paragraphs 0087-0091), operating the engine at the first fuel flow rate (the higher fuel flow rate to increase the richness of the mixture; see Paragraphs 0108-0110). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates. 
As discussed in claim 11 above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.
Regarding Claim 15, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djeslassi further teaches (Figures 1-5) wherein determining whether the subsequent indication of (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) flameout risk for the engine is above the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091) comprises determining whether the subsequent (since the control is a regulation loop; see Paragraphs 0053, 0087, and 0098) measured indication (Paragraphs 0054-0058) is above a predetermined threshold (Paragraphs 0090-0094 and 0100-0106). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
As discussed in claim 11 above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.
Regarding Claim 16, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi further teaches (Figures 1-5) obtaining an indication of a measured temperature (the sensor for measuring the temperature T3; see Paragraph 0021) within the engine (see Paragraph 0021) from a temperature sensor coupled to the engine (at the inlet of the combustion chamber; Paragraph 0021), and wherein the flameout risk is further determined based on the measured temperature (the first indicator based on a drop in measured temperature; see Paragraph 0023).
Regarding Claim 17, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, further comprising obtaining an indication of a measured pressure within the engine from a pressure sensor coupled to the engine, and wherein the flameout risk is further determined based on the measured pressure.
As discussed above, Gadde teaches (Figures 1-2) the humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012). Gadde further teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 11 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554) as applied to claims 1 and 11 above, and further in view of Zhang et al. (US 2018/0080390).
Regarding Claim 8, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djeslassi teaches (Figures 1-5) determining whether the ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a flameout risk for the engine is below a predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
As discussed above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above. Djelassi in view of Gadde does not teach the use of a machine-learning algorithm.
Zhang teaches (Figures 1-4) a fuel control system (see Figure 2) which implements an operational model (54) that may include a machine-learning algorithm (see Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the concept of the machine-learning algorithm as taught by Zhang in order to provide a model which can be updated and trained over time to be smarter, leading to more accurate predictions and better recommendations (see Paragraph 0018).
Regarding Claim 18, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djeslassi teaches (Figures 1-5) determining whether the ingestion of water or hail within the engine (see Paragraph 0040 and 0043) is indicative that a flameout risk for the engine is below a predetermined risk level (the threshold determined by the indicators; see Paragraphs 0088-0091). Djelassi does not teach a humidity sensor used by the engine controller to control the fuel flow rates.
As discussed above, Gadde teaches (Figures 1-2) a humidity sensor (62; see Paragraph 0022) coupled to a gas turbine engine (12), the humidity sensor (62) configured for measuring a humidity level (Paragraph 0021) within the engine (12); an engine controller (46) communicatively coupled (via 64 and 54; see Figure 2) to the humidity sensor (62) and to the engine (12); obtaining, from the humidity sensor (62), an indication of the measured humidity level (the moisture content of the air used in the combustion process; see Paragraph 0021) within the engine (12); and determining whether the measured humidity level (from 62) is indicative that the engine (12) is in risk of flameout (if the combustion conditions are not adjusted, the risk of unstable combustion rises as a result of changes in ambient environmental conditions; see Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the measurement of the humidity level by the humidity sensor as taught by Gadde for reasons discussed in claim 1 above. Djelassi in view of Gadde does not teach the use of a machine-learning algorithm.
Zhang teaches (Figures 1-4) a fuel control system (see Figure 2) which implements an operational model (54) that may include a machine-learning algorithm (see Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the concept of the machine-learning algorithm as taught by Zhang in order to provide a model which can be updated and trained over time to be smarter, leading to more accurate predictions and better recommendations (see Paragraph 0018).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554) as applied to claims 1 and 11 above, and further in view of D’Onofrio (US 5,394,689).
Regarding Claim 9, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach, as discussed so far, wherein the humidity sensor is located within a nacelle of the engine, however, Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
D’Onofrio teaches (Figures 1-3) a gas turbine engine (10) having a sensor (49) located within a nacelle (30) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by D’Onofrio because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the nacelle of the engine.
Regarding Claim 19, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach wherein obtaining the indication of the humidity level within the engine comprises obtaining the indication from the humidity sensor located within a nacelle of the engine, however, Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
D’Onofrio teaches (Figures 1-3) a gas turbine engine (10) having a sensor (49) located within a nacelle (30) of the engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by D’Onofrio because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the nacelle of the engine.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (US 2013/0158831) in view of Gadde et al. (US 2003/0217554) as applied to claims 1 and 11 above, and further in view of Feulner (US 2017/0342913).
Regarding Claim 10, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach wherein the humidity sensor comprises a flow-through device located in a bypass duct of the engine.
Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
Feulner teaches (Figures 1-2) a gas turbine engine (20) having a sensor (70; at locations 152a-d) comprising a flow-through device (see flow arrow B) located in a bypass duct (142) of the engine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by Feulner because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the bypass duct of the engine.
Regarding Claim 20, Djelassi in view of Gadde teaches the invention as claimed and as discussed above. Djelassi in view of Gadde does not teach wherein obtaining the indication of the humidity level within the engine comprises obtaining the indication from the humidity sensor located in a bypass duct of the engine.
Gadde teaches (Figures 1-2) that the humidity may be measured directly or it may be calculated as a function of other temperature and pressure measurements (see abstract).
Feulner teaches (Figures 1-2) a gas turbine engine (20) having a sensor (70; at locations 152a-d) comprising a flow-through device (see flow arrow B) located in a bypass duct (142) of the engine (20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djelassi in view of Gadde to include the location of the sensor as taught by Feulner because it has been held that merely rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C). The Examiner additionally notes that Applicant has not stated any criticality of the sensor with respect to its location within the bypass duct of the engine.

Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive.
Applicant argues, regarding the drawing objections, that the subject matter of claims 9 and 19 are illustrated because Figures 2A-B illustrate a NACA-style inlet scoop. However, Claims 9 and 19 recite a “humidity sensor” being “located within a nacelle of an engine”. Although sensors are described in Applicant’s specification, Applicant’s drawings do not illustrate a humidity sensor. Therefore, as discussed in the body of the action above, the drawings do not show every feature of the invention specified in the claims.
Applicant argues, regarding the 35 U.S.C. 112(a) rejections, that Paragraph 0055 recites an “AI algorithm” and therefore the machine learning algorithm  recited in claims 8 and 18 is enabled. In response, Although Applicant’s Paragraph 0055 recites the term “AI algorithm” and states that it “can be trained on a dataset”  and that it “can learn to assess flameout risk, and determine whether the flameout risk for the engine 100 is above or below one or more predetermined risk level(s)”, Applicant’s specification does not describe and the drawings do not show any details of the machine-learning algorithm, how the machine-learning algorithm is applied, or any description of the specific calculations or instructions to be used by the algorithm. Therefore, the specification does not enable, in combination with the other limitations of the claims, how to make and use the following claimed elements: “a machine-learning algorithm to estimate the flameout risk based on the measured humidity level” (Claim 8) and “a machine-learning algorithm to estimate the flameout risk based on the humidity level” (Claim 18). 
Applicant further argues that the environment does not include harsh thermal and fluidic conditions and are predictable. However, it has been held “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). It is noted Army et al. (US 9,670,842) teaches (Column 1, lines 33-40) that components in gas turbine engines, such as sensors, may be exposed to “extreme conditions” and “These components operate near the compressor of the bypass turbine engine, in an environment of extreme vibration” … “This extreme heat and vibration are major factors leading to failure of these components
It is noted that Applicant has provided no arguments regarding the double patenting rejections.
Applicant argues, regarding the 35 U.S.C. 103 rejections, that Djelassi teaches increasing the fuel flow to the engine following a determination that water or hail has been ingested by the engine and that Djelassi does not consider operating the engine at the second fuel flow rate lower than the first fuel flow rate responsive to determining that the flameout risk is below the predetermined threshold. In response, it is noted that Djelassi teaches (Figures 1-5 and Paragraphs 0087-0091) the use of two fuel flow rates; one in the event of water/hail ingestion and another when water/hail is not being ingested. Djelassi further teaches that a higher fuel flow rate is desired when water/hail is ingested and, when water/hail is not ingested, a lower fuel flow rate is desired. Therefore, when it is determined that a flameout risk of is lower than a predetermined risk level of flameout, i.e. when water/hail is not being ingested, Djelassi teaches that the engine operates using the lower of the two fuel flow rates.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741